El Juez Presideette Su. QuiñoNes
emitió la opinión del tribunal.
Visto el presento recurso gubernativo interpuesto por Don Manuel J. Vidal, como mandatario verbal de Don Juan Lisa y Carrielli, contra nota del Begistrador de la Propiedad de Ponce á inscribir una escritura de venta.
Resultando: que por escritura pública otorgada en Ponce, ante el abogado y notario de la misma Don Angel Acosta Quintero en 5 de febrero de 1906, Doña Isabel Curbelo y Ma-chín, en su carácter de apoderada de su hija Doña Ana Valen-ciano y Curbelo, según el poder que le otorgara en la Isla de Curazao, asistida de su esposo Don Eduaclo Puertas y Martí-nez ante el notario de la misma isla, Mr. Jan Hendrich Budooff Baanjon, en 13 de junio de 1903, por el que, entre otras facultades, la autorizó para vender los bienes que le pertenecieran ó que en lo sucesivo pudiera adquirir en Ponce ó en cualquier otro lugar de la Isla de Puerto Bico, vendió á Don Juan de Lisa y Carrielli un solar con tres casas de made-ra que se describen en dicha escritura; y'que presentada ésta *169al Registrador de la Propiedad de Ponce para su inscripción, en nnión de una copia del poder conferido por Doña Ana Va-lenciano y Cnrbelo á sn madre Doña Isabel Cnrbelo y Machín, legalizado en forma por el Cónsul de los Estados Unidos en la Isla de Curazao, denegó el registrador la inscripción solici-tada por los fundamentos de la nota que puso al pie de la escritura, la que copiada literalmente, dice así:
“Denegada la inscripción del precedente documento por no apare-cer inscrita la finca á favor de la vendedora y porque el poder con que representa á ésta Doña Isabel Curbelo, la autoriza solo para vender bienes propios de la mandante, cuya facultad no es aplicable á la enajenación de esta finca que, según su titulación, debe reputarse ganancial por ser casada Doña Ana Yalenciano y Curbelo y haber adquirido á título oneroso; y tomada en su lugar anotación por cuatro ■meses al folio 142 vuelto, del tomo 138 de esta ciudad, finca número 3386 duplicado, anotación letra B. — Ponce y septiembre 25 de 1906.”
Resultando: que no conforme con esta resolución del re-gistrador el presentante de la escritura, la dejó en poder de aquel funcionario para que la remitiese á esta Superioridad, á fin de que por esta misma se dicte la resolución que corres-ponda en el caso, como así lo verificó el registrador con su in-forme, en el que expuso las razones que estimó pertinentes en confirmación de su negativa.
Considerando: que con arreglo al artículo 20 de la Ley Hipotecaria de esta Isla “para inscribir ó anotar los títulos en que se transfiera ó grave el dominio ó la posesión de bienes inmuebles ó derechos reales, deberá constar previamente inscrito ó anotado el derecho de la persona que otorgue, ó en cuyo nombre se haga la transmisión ó gravamen y que •los registradores denegarán la inscripción de dichos títulos mientras no se cumpla este requisito, siendo responsable directamente de los perjuicios que causen á un tercero por la infracción de este precepto” y que no estando inscritos el solar ni las casas á favor de Doña Ana Valenciano y Curbelo, como lo expresa el registrador en su nota, no procede la ins-cripción de la escritura.
*170Considerando á mayor abundamiento, que estando autori-zada Doña Isabel Curbelo y Machín por su hija Doña Ana Va-lenciano tan sólo para vender los bienes que le pertenecieran ó que pudiera adquirir en lo sucesivo en Ponce u otro lugar cualquiera de esta Isla, carecía de atribuciones para vender el solar y las casas de que se trata que correspondían á la socie-dad conyugal dé los esposos Don'Eduardo Puertas y Martínez y Doña Ana Valenciano y Curbelo, por no constar que perte-necieran exclusivamente á la Doña. Ana, según establece el artículo 1322 del Código Civil revisado, concordante con el 1407 del antiguo y por consiguiente, que careciendo de capaci-dad Doña Isabel Curbelo y Machín para vender, como man-dataria de su hija Doña Ana Valenciano, los bienes de que se trata, adolece la escritura de un vicio de nulidad que no per-mite su inscripción en el registro de la propiedad.
Vistos los artículos 20 y 65 de la Ley Hipotecaria y 110 del Reglamento.
Se confirma la nota denegatoria puesta por el Registrador de la Propiedad de Ponce al pie de la escritura que motiva el 'presente recurso, y devuélvase dicha escritura al registrador con copia certificada de la presente resolución para su cono-' cimiento y demás efectos que procedan con arreglo á derecho.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, MacLea-ry y Wolf. ;